PER CURIAM.
In the wake of In re N.J.A.C. 5:96 & 5:97, 221 N.J. 1, 110 A.3d 31 (2015), and In re Failure of the Council on Affordable Housing To Adopt Trust Fund Commitment Regulations, 440 N.J.Super. 220, 112 A.3d 595 (App.Div.2015), the trial court denied the motion of the Department of Community Affairs to intervene in this action, which was commenced by the Township of Monroe for a judgment declaring its housing plan presumptively valid. The DCA sought to file a counterclaim seeking an accounting and turnover of Monroe’s affordable housing trust funds based on an allegation that Monroe failed “to spend or commit to spend” the funds in the time prescribed by N.J.S.A. 52:27D-329.2(d) and - 329.3(b).
We granted leave to appeal and now affirm substantially for the reasons set forth in Judge Douglas K. Wolfson’s well-reasoned and comprehensive written opinion reported at 442 N.J.Super. 565, 125 A.3d 760 (Law Div.2015).
Affirmed.